NO. 12-20-00139-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

ANTHONY HENEGAR AND LORI                                  §   APPEAL FROM THE 173RD
HENEGAR, INDIVIDUALLY AND
A/N/F MASON HENEGAR, DRU
HENEGAR AND MASON HENEGAR,
APPELLANTS
                                                          §   JUDICIAL DISTRICT COURT
V.

REGAL MARINE INDUSTRIES, INC.,
ET AL, APPELLEES                                          §   HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellants, Anthony Henegar and Lori Henegar, individually and a/n/f Mason Henegar
and Dru Henegar, and Mason Henegar, filed an unopposed partial motion to dismiss this appeal
with respect to Appellees CIPA USA, Inc. and One Water Marine Holdings, LLC. No decision
has been delivered in this appeal. Accordingly, Appellants’ motion to dismiss is granted, and the
appeal is dismissed as to CIPA and One Water. See TEX. R. APP. P. 42.2(a). This dismissal does
not affect Appellants’ appeal with respect to Appellees Regal Marine Industries, Inc., Rule
Industries, LLC, Earmark, Inc., and Singleton Assets & Operations, LLC d/b/a Phil Dill Boats.
Opinion delivered June 9, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                         JUDGMENT

                                           JUNE 9, 2021


                                       NO. 12-20-00139-CV


        ANTHONY HENEGAR AND LORI HENEGAR, INDIVIDUALLY AND
        A/N/F MASON HENEGAR, DRU HENEGAR AND MASON HENEGAR,
                               Appellants
                                  V.
                  REGAL MARINE INDUSTRIES, INC., ET AL,
                               Appellees


                              Appeal from the 173rd District Court
                   of Henderson County, Texas (Tr.Ct.No. CV17-0294-392)


                    THIS CAUSE came on to be heard on the unopposed partial motion of the
Appellants to dismiss the appeal herein with respect to Appellees CIPA USA, Inc. and One
Water Marine Holdings, LLC, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the motion to dismiss be granted and the appeal
be dismissed as to CIPA and One Water, and that the decision be certified to the court below
for observance. This dismissal does not affect Appellants’ appeal as to Appellees Regal Marine
Industries, Inc., Rule Industries, LLC, Earmark, Inc., and Singleton Assets & Operations, LLC
d/b/a Phil Dill Boats.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.